DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to the embodiment of Figures 5-9 and Claims 1-13 which meet the election requirement of having a substantially hyperboloid shape, in the reply filed on 11/30/2021 is acknowledged. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020, 05/12/2021 and 08/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because in line 2, the abstract states “of medical device” and should be amended to be “of a medical device” for grammatical correctness and clarity.  Further, in line 2, the abstract states “the rim be sized” and should be amended to be “the rim being sized” for grammatical correctness and clarity.  Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Regarding Claim 1 line 3, “of medical device” should be amended to be “of a medical device” for grammatical correctness and clarity.
Further in Claim 1 line 3, “the rim be sized” should be amended to be “the rim being sized” for grammatical correctness and clarity.
Regarding Claim 11 line 1, “The device of Claim 10, The device of Claim 10,” should be amended to be “The device of Claim 10” and remove the repeating limitation for correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 line 2, recites the limitation “the proximal end of the handle”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting “the proximal end of the handle” to be “a proximal end of the handle”.  
Claim 5 line 3, recites the limitation “the proximal end of the steerable sheath”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting “the proximal end of the steerable sheath” to be “a proximal end of the introducer sheath”.
Regarding Claim 5 lines 3-4, “and wherein is disposed about the distal portion” is indefinite, as it is unclear what is disposed about the distal portion. For the purposes of examination, based on Figure 2 and the provided disclosure [0044], the examiner is interpreting “and wherein is disposed about the distal portion” to be “and wherein the rim is disposed about the distal portion of the valve”.
Claims 6-7 are rejected by virtue of depending upon a rejected claim.
Claim 11 lines 2-3, recites the limitation “the proximal end”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting “the proximal end” to mean “the second end” as claimed in Claim 11 line 2.  
Claim 12 depends upon Claim 11, and is therefore rejected by virtue of the dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argentine (US 2005/0033239).  
Regarding Claim 1, Argentine teaches a hemostasis device (seen in Fig. 4C, (10)), comprising: 
a valve (Figs 2E-2F, (16))
the valve (16) being sized and configured to be disposed entirely within a handle (Fig. 4C, (14)) of medical device (10), the valve (16) including a rim (Fig. 2E, (38, 42)), the rim (38, 42) be sized and configured to seal with a lumen (Fig. 4C, (54)) of the handle (14) of the medical device (10).

Regarding Claim 2, Argentine teaches the device of Claim 1, wherein the valve (Figs 2E-2F, (16)) is a disk valve (Fig. 1B, wherein the valve (16) is a disk which is inserted into the hemostasis device via the disk-shaped valve holder (18)).

Claim 3, Argentine teaches the device of Claim 1, wherein the valve (Figs 2E-2F, (16)) includes a valve body (Fig. 2A, (20)), and wherein the valve body (20) defines a first diameter (Fig. 2F, annotated below, the first diameter (D1*) indicated within and defined by the valve body) and the rim (Fig. 2E, (38, 42)) defines a second diameter (Fig. 2F, annotated below, where the rim defines a second diameter (D2*) which is larger than the first diameter (D1*)) larger than the first diameter.

    PNG
    media_image1.png
    353
    320
    media_image1.png
    Greyscale


Regarding Claim 4, Argentine teaches the device of Claim 3, wherein the medical device (Fig. 4C, (10)) is an introducer sheath ([0032] and Fig. 4C, wherein (10) is an introducer sheath with tube portion (12)).

Regarding Claim 5, Argentine teaches the device of Claim 4, wherein the valve (Figs 2E-2F, (16)) includes a proximal portion configured to be proximate the proximal end of the handle (Fig. 4C, wherein (16) has a proximal portion (seen in annotated Fig. 4B below, (16p*)) which is for the purposes of examination, the examiner is interpreting “steerable sheath” to be “introducer sheath”; Fig. 4C, wherein (16) has a distal portion (seen in annotated Fig. 4B below, (16d*)) proximate the proximal end of the introducer sheath (12)), and wherein is disposed about the distal portion (for the purposes of examination, the examiner is interpreting “wherein is disposed about the distal portion” to be “wherein a rim is disposed about the distal portion of the valve”; thus (16) has a rim (seen at Fig. 4B, (38)) disposed about the distal portion (16d*) of the valve).  

    PNG
    media_image2.png
    218
    307
    media_image2.png
    Greyscale


Regarding Claim 6, Argentine teaches the device of Claim 5, wherein the valve body (Fig. 2A, (20)) has a distal most end (seen in annotated Fig. 4B at (16d*)), and wherein the rim (Fig. 2A, (38, 42)) is proximal to the distal most end (as seen in annotated Fig. 4B, wherein the rim (38) is proximal to the distal-most end of the valve body at (16d*)) and substantially orthogonal 
 
Regarding Claim 7, Argentine teaches the device of Claim 6, wherein when the valve (Figs 2E-2F, (16)) is disposed within the lumen (Fig. 4C, (54)) of the handle (Fig. 4C, (14)), the distal most end extends into the lumen (seen in Fig. 4B and 4C, wherein (16) extends into and is seated in the lumen (54) of (14)).  

Regarding Claim 8, Argentine teaches the device of Claim 1, wherein the rim is a gasket (seen in Fig. 2E, wherein the rims (38, 42) are both gaskets with respect to the valve body).

Regarding Claim 9, Argentine teaches a hemostasis device (Fig. 4C, (10)), comprising: a valve (Figs 2E-2F, (16)) defining a substantially hyperboloid shape (seen in Fig. 2F, wherein (16) is a hyperboloid shape).

Regarding Claim 13, Argentine teaches the device of Claim 9, wherein the valve (Figs 2E-2F, (16)) is sized to be disposed within at least a portion of a handle (Fig. 4C, (14)) for a steerable sheath (seen in Fig. 4B and 4C, (12)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Argentine (US 2005/0033239) in view of Lorimer et al., (US 2017/0165466).
Regarding Claim 10, Argentine teaches the device of Claim 9, wherein the valve (Figs 2E-2F, (16)) first includes a plurality of struts (Fig. 2E, (52)) connecting the first portion (seen in Fig. 2E at (42)) to the second portion (seen in Fig. 2E at (38)).  
While Argentine teaches the valve which is a hyperboloid shape, Argentine doesn’t explicitly teach the valve includes a first portion symmetric with a second portion.
In related prior art, Lorimer teaches a valve for use in a hemostasis device (seen in Lorimer Fig. 4 at (100)), wherein the valve includes a first portion (Lorimer Fig. 4, (31)) symmetric with a second portion (Lorimer Fig. 4, (30)), where the first portion is symmetric with the second portion (seen in Lorimer Fig. 4).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the valve of Argentine, to make the first portion symmetric to the second portion, as taught by Lorimer, for the motivation of the hourglass shape acting to increase the sealing capability of the valve due to the internal diameter having resistance to expansion; (Lorimer [0015] and [0020]). This resistance to expansion allows passage of tools, while sealing a variety of diameters effectively (Lorimer [0015]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine (US 2005/0033239) in view of Lorimer et al., (US 2017/0165466), as applied to Claim 10 above, and further in view of Zinn et al., (US 2013/0160866).
Regarding Claim 11, Argentine in view of Lorimer teaches the modified device of Claim 10, wherein the first portion includes a first end and a second end (Argentine Fig. 2E, where first end (42) has a first and second end), the first end having a larger diameter than the proximal end (for the purposes of examination, the examiner is interpreting “proximal end” to be “second end”; wherein the first end in Argentine annotated Fig. 2F, (42*) is larger in diameter than the second end indicated at (34*)), and the second portion includes a third end and a fourth end (Argentine Fig. 2E, annotated, where second portion (38) has a third (32*) and fourth end (38*)), the fourth end includes a larger diameter than then third end (wherein the fourth end in Argentine annotated Fig. 2F, (38*) is larger in diameter than the third end indicated at (32*, 34*)).

    PNG
    media_image3.png
    515
    481
    media_image3.png
    Greyscale


In related prior art, Zinn teaches a hemostasis device (Zinn [0003-0004], the device for inserting catheters, having sheath and port) with a valve (Zinn Fig. 2D, (100)), wherein the valve second end and the third end each define a plurality of slits (Zinn Fig. 2D, (104, 105) located in said second/third end (219)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the second and third end of the valve of Argentine and Lorimer, to include the plurality of slits, as taught by Zinn, for the motivation of having negative pressure within the valve, or substantially neutral pressure within the valve, when introducing a catheter or similar device therethrough (Zinn [0034]) such that the valve is leak proof (such as preventing the leak of patient blood while using the device for hemostasis).  

Regarding Claim 12, Argentine in view of Lorimer and Zinn teaches the modified device of Claim 11, wherein the valve is unitary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783